SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly Held Company CNPJ/MF 02.558.115/0001-21 NIRE 33.300.276.963 NOTICE TO THE MARKET TIM seals partnership with LT Amazonas to built a backbone in the North Region Rio de Janeiro, July 14th, 2011 - TIM Participações S.A. (BOVESPA: TCSL3 and TCSL4; and NYSE: TSU) announces that it has signed a contract with the consortium LT Amazonas for installation of optical cables in the towers of transmission lines and electric power substations over 27 cities in the states of Amazonas, Pará and Amapá.
